Citation Nr: 0410690	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-04 779	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for major depression, to include 
as secondary to the service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran's DD Form 214 shows active military service from July 
1973 to October 1976, and three years, eight months and thirteen 
days of prior active service.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (Denver RO) in Denver, 
Colorado.  The claims folder was last transferred to the VA 
Regional Office in Atlanta, Georgia (Atlanta RO).  At present, the 
veteran's case is before the Board for appellate adjudication.

The Board notes that in a January 2001 statement, the veteran 
requested consideration of a claim of entitlement to an increased 
rating for the service-connected right knee disability.  
Additionally, in a September 2001 statement, R.M. requested an 
apportionment of the veteran's benefits for child support 
purposes.  However, as the only issue currently before the Board 
is that set forth on the title page of this decision, these 
matters are referred to the RO for appropriate action.

In May 2003, the Board forwarded the case to the Veterans Health 
Administration (VHA) for an advisory opinion.  The requested 
opinion was received at the Board in June 2003.  The VHA report 
was forwarded to the Disabled American Veterans, who have served 
as the veteran's representative in this appeal.  Disabled American 
Veterans provided additional arguments in support of the veteran's 
claim in December 2003.  The case is no ready for appellate 
review.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence necessary for 
the equitable disposition of the appeal.

2.  The veteran currently suffers from major depression which is 
related to his active service.


CONCLUSION OF LAW

Major depression was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance has been provided to the appellant, as required by law 
regarding the issue addressed in this appeal.  On November 9, 
2000, the President signed the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45,630-
45,632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159), 
which modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  The law 
affects a case such as this because the claim was pending on the 
date of enactment of the new law.  This law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that is 
not well grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.    

In August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) which was effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001).  In general, where the record 
demonstrates that the statutory mandates have not been satisfied, 
the regulatory provisions likewise are not satisfied.  However, in 
this case, for the reasons set forth below, the VA has complied 
with the VCAA, as well as the recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the evidence 
needed to prove the claim on appeal via a July 1999 RO letter, the 
March 2000 rating decision and the April 2002 statements of the 
case.  Specifically, the veteran has been informed that service 
connection may be granted for diseases or injuries which were 
incurred in or aggravated by active service or which are related 
to other service-connected disabilities, or for certain chronic 
diseases which became manifest to a compensable degree within a 
year from service discharge if within the list of presumptive 
diseases.  Additionally, via the January 2001 Duty to Assist 
letter and the April 2002 statement of the case, the veteran was 
given specific information with respect to the changes in the law 
pursuant to the enactment of the VCAA.  The notification 
requirements have therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(c)).  In this case, the evidence 
includes treatment records from private and VA health care 
providers, as well as various VA examination reports.  The veteran 
has not identified other treatment records or evidence which he 
requires VA's assistance in obtaining.  Furthermore, the veteran 
was given the opportunity to present testimony at a hearing on 
appeal, but he declined such opportunity.  Thus, the duty to 
assist requirement has been satisfied as well.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary at this time to meet the requirements of the 
VCAA and the applicable regulatory changes published to implement 
that statue.

The Board notes that in Pelegrini v. Principi,  17 Vet. App. 412 
(2003), the Court discussed the statutory requirement in 38 
U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant before 
the initial adjudication of his claim.  Satisfying the strict 
letter holding in Pelegrini would require the Board to dismiss 
every case that did not absolutely meet these standards.  Such an 
action would render a rating decision promulgated prior to 
providing the veteran full VCAA notice void ab initio, which in 
turn would nullify the notice of disagreement and substantive 
appeal filed by the veteran.  In other words, strictly following 
Pelegrini would require that the entire rating process be 
reinitiated from the very beginning.  That is, the claimant would 
be provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the rating 
decision, the claimant would have to file a new notice of 
disagreement, a new statement of the case would be required, and 
finally, the submission of a new substantive appeal by the 
claimant.  The prior actions of the veteran would be nullified by 
a strict reading of Pelegrini, and essentially place the appellant 
at the end of the line of cases waiting to be adjudicated.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of lack 
of strict VCAA compliance.  Furthermore, the Board does not 
believe that voiding the rating decisions is in this veteran's 
best interests.  Simply put, in this case, the claimant was 
provided every opportunity to submit evidence, and to attend a 
hearing at the RO before a hearing officer or before a Veterans 
Law Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was provided 
notice of what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample time 
to respond.  The veteran was not prejudiced because he does not, 
as the Court noted in Pelegrini, have to "overcome an adverse 
determination."  There is no final adverse determination of his 
claim.  

Further, the Board does a de novo review of the evidence and is 
not bound by the RO's prior conclusions in this matter.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter which 
under 38 U.S.C. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, and 
such final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with respect 
to claims for veterans benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-RO 
initial adjudication constitutes harmless error, especially since 
an RO determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole decision of 
the Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  There simply is no "adverse determination," as discussed 
by the Court in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 to 
proffer new and material evidence simply because an RO decision is 
appealed to the Board.  Rather, it is only after a decision of 
either the RO or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice the RO provided to the appellant was not given prior to the 
first RO adjudication of the claim, the notice was provided by the 
RO in the April 2002 statement of the case, prior to the present 
transfer and certification of the appellant's case to the Board, 
and the content of the notice fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA notices.  

Hence, not withstanding Pelegrini, to allow the appeal to continue 
would not be prejudicial error to the claimant.  Under the facts 
of this case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he should 
submit to substantiate his claim." Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Therefore, for these reasons, the Board 
finds that the intent and purpose of the VCAA were satisfied by 
the notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may also be allowed on a presumptive 
basis for certain chronic diseases, such as psychoses, if 
manifested to a compensable degree within a one year period of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  In addition, 
disability which is proximately due to or the result of a service 
connected disease or injury shall be service connected.  See 38 
C.F.R. § 3.310.  The Court has held that when aggravation of a 
veteran's non-service connected disability is proximately due to 
or the result of a service-connected disease or injury, it too 
shall be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995). Establishing service connection on a secondary basis 
requires evidence sufficient to show:  (1) that a current 
disability exits, and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected disability.

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b).  
The chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its date, 
shows that the appellant had a chronic condition in service, or 
during an applicable presumption period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the Court, lay 
observation is competent.

In this case, in December 1976 and October 1998 rating decisions, 
the veteran was granted service connection for left and right knee 
disabilities, respectively.  At present, he is seeking entitlement 
to service connection for major depression, to include as 
secondary to the service-connected left and right knee 
disabilities.

The veteran's psychiatric disability picture appears to have been 
complicated by various factors over the years.  The service 
medical records show that he was treated on various occasions 
during his service for psychiatric symptomatology.  Specifically, 
the service medical records included September 1970 notations 
indicating he was treated for tension headaches, with no 
psychiatric disease at this time.  February 1971 notations reveal 
he was seen for psychophysiological gastrointestinal treatment.  
April 1971 notations show he was seen for a nervous stomach.  July 
1972 notations indicate he was evaluated for evidence of 
psychiatric disease related to his security work, and the 
examiner's impression was that he did not have a significant level 
of anxiety or emotional illness, but only anxiety and phobia per 
the patient's history.  A March 1973 Clinical Record Cover Sheet 
notes chronic situational maladjustment, mild to moderate, 
existing prior to service.  November 1974 notations show diagnoses 
of anxiety and depression. And, January 1976 notations indicate 
the veteran was diagnosed with acute and moderate reactive 
depression with suicidal attempts, and marital maladjustment.

The post-service medical evidence includes records from the Denver 
VA Medical Center (VAMC) dated from 1986 to 2000, which include a 
July 1988 hospitalization summary revealing a history of cocaine 
abuse.  In addition, these records include various medical 
notations dated 1998 and 1999 revealing substance abuse treatment.

Medical records from Kaiser Permanente dated from 1992 to 2000 
describe the treatment the veteran received over time for various 
health problems, including psychiatric symptoms/depression which 
have been apparently linked to the veteran's pain secondary to the 
service-connected knee disabilities.  In this regard, a June 1999 
statement from J. Milofsky, M.D., indicates the veteran was under 
care for depression, and that he had had chronic pain since an 
injury to both knees during his service.  Dr. Milofsky determined 
that the veteran's depression was secondary to chronic pain he 
reported, and that the veteran had reported no depression prior to 
his in-service injuries.  Furthermore, a September 2000 statement 
from Dr. Milofsky essentially confirms the medical assertions made 
in the June 1999 statement.  Moreover, a May 2000 statement from 
F. Lubuguin, Ph.D., indicates he believed that there were several 
factors which had exacerbated the veteran's depression, one of 
which was chronic pain.

The veteran underwent a VA psychiatric examination in February 
2000.  The report of the examination reveals that, although the 
veteran was diagnosed with major depressive disorder and alcohol 
dependence in early remission, it was the examiner's opinion that 
these disorders were not related to the veteran's service-
connected knees.  The examiner noted that there was no direct 
correlation between the veteran's progressive loss of function in 
his knees and difficulties with his back, and his depression.  The 
examiner further pointed out that it seemed as if the veteran 
claimed to have had problems that were unrecognized by the 
military, but then he dropped out of the treatment in 1977 and did 
not receive treatment again until about 1997, which was a time 
when his son was again incarcerated and charged with armed 
robbery.

Taking into account the above medical facts, in June 2003, the 
Board obtained a medical opinion from M. Kling, M.D., who is the 
Medical Director of the Mood Disorders Program at the Baltimore VA 
Medical Center, and is also an associate professor of Psychiatry 
and Medicine at the University of Maryland in Baltimore.  In 
summary, Dr. Kling indicated that there was no evidence of 
symptoms meeting the criteria for a major depressive episode prior 
to service.  As well, Dr. Kling found that there was no evidence 
from the service records showing that there was any connection 
between the veteran's major depression and chronic pain related to 
his knee conditions.  However, the veteran's assessment in January 
1976 (during service) revealed evidence of symptoms of sufficient 
number, severity, and duration to meet the criteria for a major 
depressive episode.  While the diagnosis at the time was reactive 
depression, more recent terminology has eliminated the distinction 
between major depressive episodes occurring with or without a 
precipitating stressor.  Thus, it was Dr. Kling's opinion that it 
was at least as likely as not that the depressive symptoms 
documented in January 1976 presented what would have been the 
veteran's first episode of major depressive disorder. 

Following a longitudinal review of the claims folders, the Board 
finds that the evidence supports an award of the appellant's claim 
of service connection for major depression.  As discussed above at 
length, the veteran's psychiatric disability picture appears to 
have been complicated by various factors over the years.  However, 
the Board finds of probative value the June 2003 medical opinion 
from Dr. Kling indicating that it was at least as likely as not 
that the depressive symptoms documented in January 1976 presented 
what would have been the veteran's first episode of major 
depressive disorder.  In this regard, it is the Board's duty to 
assess the credibility and probative value of evidence and, 
provided that it offers an adequate statement of reasons or bases, 
the Board may favor one medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  The Board finds that the 
conflicting medical opinions are equally probative.  The 
physicians are specialists and each had reviewed the veteran's 
claims file.  Hence, as the law requires that when the evidence is 
in relative equipoise, the reasonable doubt rule must be applied 
and the doubt must be resolved in favor of the claimant, and the 
veteran's claim must be granted in this case.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Service connection for major depression is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



